DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-Final Office action in response to Applicant’s submission received on 07/12/2021.
3.    	Claim 1 is currently pending and has been examined.

Foreign Priority

4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration

5.	The applicant's oath/declaration filed on 07/05/2022 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings

6.	The applicant’s drawings submitted on 07/12/2021 are acceptable for examination purposes.

Information Disclosure Statement

7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent # 11,064,329 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1 of US Patent # 11,064,329 B2 contain(s) every element of claim 1 of the instant application as well as additional subject matter and such anticipate(s) claim(s) 1 of the instant application as addressed in the table below.
US Application 17/373,750
US Patent # 11,064,329 B2
Independent claim 1.  A method for performing a random access channel (RACH) procedure by a user equipment (UE), comprising: 
transmitting a bundled RACH sequence; and 


receiving a RACH response in a bundled physical downlink shared channel (PDSCH).

Independent claim 1. A method for performing a random access channel (RACH) procedure by a user equipment (UE), comprising: 
transmitting a bundled RACH sequence,
wherein transmitting the bundled RACH sequence comprises transmitting the RACH sequence during a first plurality of transmission time intervals (TTIs); and
receiving a RACH response in a first bundled physical downlink shared channel (PDSCH), 
wherein identical data is received in each TTI of a second plurality of TTIs in the RACH response. 



Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (EP 2302965) in view of Speight et al. (US 2014/0161024).

Regarding claim 1, A method for performing a random access channel (RACH) procedure by a user equipment (UE), comprising: 
transmitting a bundled RACH sequence (Ishii, FIG. 13, para. 23: which recites UE transmits a random access channel (RACH) sequence to the base station); and 
receiving a RACH response […] (Ishii, FIG 16, para. 23: which recites receiving a random access channel (RACH) response from the base station).
Although Ishii discloses receiving a RACH response [0023], but Ishii appears to be silent as to the RACH response is received in a bundled physical downlink shared channel (PDSCH).
In a similar field of endeavors, Speight discloses the RACH response is received in a bundled physical downlink shared channel (PDSCH) (Speight, para. 110: which recites the RACH response is received on a physical downlink shared channel (PDSCH)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ishii with the teaching of Speight by using the above features such as receiving a RACH response in a bundled physical downlink shared channel (PDSCH) into the system of Ishii as taught by Speight. The motivation for doing so would be to provide initial access to the network and connection re-establishment.

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Kim et al. (US 2009/0238091 A1) discloses that a physical downlink control channel can be monitored efficiently by the terminal. The method efficiently multiplexes the control channels for conveying control information about the terminal and transmits the information to a base station. The method shortens the detection trial time through blind decoding for monitoring the down link-control channel, reduces the overhead through the blind decoding and the battery consumption of the terminal, and improves the performance of the system.
b)	Anderson et al. (US 2013/0163536 A1) discloses a method that involves assigning a set of uplink scheduling request resources e.g. shared single carrier frequency division multiple access (SC-FDMA) resources to a user equipment, where each resource includes subcarriers.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466